Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to an AMENDMENT filed on August 22, 2022 and REQUEST FOR CONTINUED EXAMINATION filed on September 23, 2022 for patent application 16/510,025.

Status of Claims
2.	 As a response to the May 23, 2022 office action, Applicant amended claims 1, 11, 18, and 21. 
Claims 1-11, 13-15, and 18-22 are now presented for examination in this office action.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-11, 13-15, and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Logan (U.S. Publication Number: 2006/0186215).
As to independent claim 1, Logan discloses a control system for a bath comprising one or more processors and one or more sensors (e.g., tub; bath) (see Paragraph [0052]), wherein: 
the one or more sensors are arranged to sense water flow parameter data as a user fills the bath and to transmit the water flow parameter data to the one or more processors (e.g., one or more temperature sensors positioned to detect the temperature of the water flowing in the system, one or more flow meters for detecting the rate of flow, one or more valves controlled by electrical solenoids or the like to separately control flow rates for both hot and cold water, a microprocessor and clock, and an controllable spray head) (see Paragraph [0014]); and 
the one or more processors are arranged to (e.g., microprocessor 111 receives signals from sensors located at 113 which can include a temperature sensor for sensing the temperature of water flowing through the nozzle 101 and a pressure or flow rate sensor for providing a signal value from which the flow rate through the nozzle 101) (see Paragraph [0060]): 
monitor temperature and amount of water during bath filling using the water flow parameter data (e.g., a mode select button may be pressed to cycle the display from one parameter to the next, and a pair of up-down buttons may be used to adjust the temperature, flow rate, spray setting, or volume amount-to a desired value, which has the effect of resetting the remembered state value associated with the currently operative button) (see Paragraph [0054]); 
calculate water flow parameter values suitable for use to fill the bath based on the monitored temperature and amount of water (e.g., receiving and processing control signals from the control panel 110 and/or from the joystick controller 120 to operate the valves 117 so that water is delivered through the nozzle 101 at a flow rate and at a temperature selected by the user) (see Paragraph [0063]); and 
store the calculated water flow parameter values as a pre-set bath-fill option arranged to be used to automatically fill the bath for future use (e.g., responding to a capture command from said user by storing the temperature and the flow rate at which water is currently being delivered through the faucet, later accepting a restore command from said user specifying a selected one of said sets of operating parameters and, in response to the restore command, transmitting control signals to the controllable valve(s) to again deliver water through said faucet at the temperature and flow rate contained in the selected one of said operating parameters) (see Paragraph [0010]); 
wherein the calculation of water flow parameter values takes into account one or more of the following: i. ambient temperature; ii. time of year; iii. location; iv. material of the bath; v. volume of the bath (e.g., volume mode settings, like the temperature, flow rate, and spray width settings, are "remembered" when a user presses one of the preset buttons 2-8 for an extended period and then, when that preset button is again pressed, the faucet turns on and delivers water at the temperature, flow rate and spray setting previously stored and associated with that button and, if a volume limit setting in not "OFF," the water automatically shuts off or an alarm indicating that the preset volume limit has been exceeded is issued) (see Paragraph [0024]); vi. overflow level of the bath; and vii. performance characteristics of a water heating system arranged to heat the water supplied to the bath (e.g., as a safety precaution, overly-hot water could be prevented from flowing either by via software control whereby turning the faucet fails to release further dangerous levels of hot water or via force-feedback where the user would not physically be able to turn the faucet to a level that would create water that was too hot; note, that in a two-faucet setup, that is, one having a separate hot and cold water handle, the system's software can prevent overly hot water by either keeping the cold water from being turned too far down, or the hot water turned too far up) (see Paragraph [0035]).
As to independent claim 13, Logan discloses a controllable bathing apparatus comprising: 
a bath (e.g., tub; bath) (see Paragraph [0052]); 
one or more processors (e.g., microprocessor 111 receives signals from sensors located at 113 which can include a temperature sensor for sensing the temperature of water flowing through the nozzle 101 and a pressure or flow rate sensor for providing a signal value from which the flow rate through the nozzle 101) (see Paragraph [0060]); and 
one or more sensors (e.g., one or more temperature sensors positioned to detect the temperature of the water flowing in the system, one or more flow meters for detecting the rate of flow, one or more valves controlled by electrical solenoids or the like to separately control flow rates for both hot and cold water, a microprocessor and clock, and an controllable spray head) (see Paragraph [0014]); 
wherein the one or more sensors are arranged to sense water flow parameter data as a user fills the bath and to transmit the water flow parameter data to the one or more processors (e.g., receiving and processing control signals from the control panel 110 and/or from the joystick controller 120 to operate the valves 117 so that water is delivered through the nozzle 101 at a flow rate and at a temperature selected by the user) (see Paragraph [0063]); and 
wherein the one or more processors are arranged to: monitor temperature and amount of water during bath filling using the water flow parameter data (e.g., a mode select button may be pressed to cycle the display from one parameter to the next, and a pair of up-down buttons may be used to adjust the temperature, flow rate, spray setting, or volume amount-to a desired value, which has the effect of resetting the remembered state value associated with the currently operative button) (see Paragraph [0054]); 
determine water flow parameter values suitable for use to fill the bath based on the monitored temperature and amount of water (e.g., receiving and processing control signals from the control panel 110 and/or from the joystick controller 120 to operate the valves 117 so that water is delivered through the nozzle 101 at a flow rate and at a temperature selected by the user) (see Paragraph [0063]), 
wherein to determine the water flow parameters, the one or more processors perform a look-up for the water flow parameter values in one or more look-up tables using the monitored temperature and amount of water during the bath filling (e.g., volume mode settings, like the temperature, flow rate, and spray width settings, are "remembered" when a user presses one of the preset buttons 2-8 for an extended period and then, when that preset button is again pressed, the faucet turns on and delivers water at the temperature, flow rate and spray setting previously stored and associated with that button and, if a volume limit setting in not "OFF," the water automatically shuts off or an alarm indicating that the preset volume limit has been exceeded is issued) (see Paragraph [0024]); and 
store the determined water flow parameter values as a pre-set bath-fill option arranged to be used to automatically fill the bath for future use (e.g., responding to a capture command from said user by storing the temperature and the flow rate at which water is currently being delivered through the faucet, later accepting a restore command from said user specifying a selected one of said sets of operating parameters and, in response to the restore command, transmitting control signals to the controllable valve(s) to again deliver water through said faucet at the temperature and flow rate contained in the selected one of said operating parameters) (see Paragraph [0010]).
As to independent claim 16, Logan discloses a computer application for controlling filling a bath, the computer application being arranged to (e.g., microprocessor 111 receives signals from sensors located at 113 which can include a temperature sensor for sensing the temperature of water flowing through the nozzle 101 and a pressure or flow rate sensor for providing a signal value from which the flow rate through the nozzle 101) (see Paragraph [0060]): 
receive sensor data corresponding to water flow parameters as a user fills the bath (e.g., one or more temperature sensors positioned to detect the temperature of the water flowing in the system, one or more flow meters for detecting the rate of flow, one or more valves controlled by electrical solenoids or the like to separately control flow rates for both hot and cold water, a microprocessor and clock, and an controllable spray head) (see Paragraph [0014]); 
monitor temperature and amount of water during bath filling using the sensor data (e.g., a mode select button may be pressed to cycle the display from one parameter to the next, and a pair of up-down buttons may be used to adjust the temperature, flow rate, spray setting, or volume amount-to a desired value, which has the effect of resetting the remembered state value associated with the currently operative button) (see Paragraph [0054]); and 
determine water flow parameter values suitable for use to fill the bath based on the monitored temperature and amount of water (e.g., receiving and processing control signals from the control panel 110 and/or from the joystick controller 120 to operate the valves 117 so that water is delivered through the nozzle 101 at a flow rate and at a temperature selected by the user) (see Paragraph [0063]); and 
store the determined water flow parameter values as a pre-set bath-fill option arranged to be used to automatically fill the bath for future use (e.g., volume mode settings, like the temperature, flow rate, and spray width settings, are "remembered" when a user presses one of the preset buttons 2-8 for an extended period and then, when that preset button is again pressed, the faucet turns on and delivers water at the temperature, flow rate and spray setting previously stored and associated with that button and, if a volume limit setting in not "OFF," the water automatically shuts off or an alarm indicating that the preset volume limit has been exceeded is issued) (see Paragraph [0024]). 
As to independent claim 18, Logan discloses a computer-implemented method of determining conditions for automated bath filling, comprising (e.g., microprocessor 111 receives signals from sensors located at 113 which can include a temperature sensor for sensing the temperature of water flowing through the nozzle 101 and a pressure or flow rate sensor for providing a signal value from which the flow rate through the nozzle 101) (see Paragraph [0060]): 
receiving, by one or more processors from one or more sensors arranged to sense water flow parameters, sensor data corresponding to the water flow parameters as a user fills the bath (e.g., one or more temperature sensors positioned to detect the temperature of the water flowing in the system, one or more flow meters for detecting the rate of flow, one or more valves controlled by electrical solenoids or the like to separately control flow rates for both hot and cold water, a microprocessor and clock, and an controllable spray head) (see Paragraph [0014]); 
monitoring, by the one or more processors, temperature and amount of water during bath filling using the sensor data (e.g., a mode select button may be pressed to cycle the display from one parameter to the next, and a pair of up-down buttons may be used to adjust the temperature, flow rate, spray setting, or volume amount-to a desired value, which has the effect of resetting the remembered state value associated with the currently operative button) (see Paragraph [0054]); 
calculating, by the one or more processors, water flow parameter values suitable for use to fill the bath based on the monitored temperature and amount of water (e.g., receiving and processing control signals from the control panel 110 and/or from the joystick controller 120 to operate the valves 117 so that water is delivered through the nozzle 101 at a flow rate and at a temperature selected by the user) (see Paragraph [0063]), wherein to determine the water flow parameters, the one or more processors perform a look-up for the water flow parameter values in one or more look-up tables using the monitored temperature and amount of water during the bath filling (e.g., volume mode settings, like the temperature, flow rate, and spray width settings, are "remembered" when a user presses one of the preset buttons 2-8 for an extended period and then, when that preset button is again pressed, the faucet turns on and delivers water at the temperature, flow rate and spray setting previously stored and associated with that button and, if a volume limit setting in not "OFF," the water automatically shuts off or an alarm indicating that the preset volume limit has been exceeded is issued) (see Paragraph [0024]); 
storing, by the one or more processors, the calculated water flow parameter values as a pre-set bath-fill option arranged to be used to automatically fill the bath for future use (e.g., responding to a capture command from said user by storing the temperature and the flow rate at which water is currently being delivered through the faucet, later accepting a restore command from said user specifying a selected one of said sets of operating parameters and, in response to the restore command, transmitting control signals to the controllable valve(s) to again deliver water through said faucet at the temperature and flow rate contained in the selected one of said operating parameters) (see Paragraph [0010]); and
causing, by the one or more processors, filling of the bath using the calculated water flow parameter values responsive to receiving a selection of the pre-set bath fill option (e.g., volume mode settings, like the temperature, flow rate, and spray width settings, are "remembered" when a user presses one of the preset buttons 2-8 for an extended period and then, when that preset button is again pressed, the faucet turns on and delivers water at the temperature, flow rate and spray setting previously stored and associated with that button and, if a volume limit setting in not "OFF," the water automatically shuts off or an alarm indicating that the preset volume limit has been exceeded is issued) (see Paragraph [0024]). 
As to independent claim 19, Logan discloses a computer-implemented method of determining conditions for automated bath filling (e.g., microprocessor 111 receives signals from sensors located at 113 which can include a temperature sensor for sensing the temperature of water flowing through the nozzle 101 and a pressure or flow rate sensor for providing a signal value from which the flow rate through the nozzle 101) (see Paragraph [0060]), comprising: 
in a learning mode, receiving, by one or more processors from one or more sensors arranged to sense water flow parameters, sensor data corresponding to the water flow parameters as a user fills the bath (e.g., one or more temperature sensors positioned to detect the temperature of the water flowing in the system, one or more flow meters for detecting the rate of flow, one or more valves controlled by electrical solenoids or the like to separately control flow rates for both hot and cold water, a microprocessor and clock, and an controllable spray head) (see Paragraph [0014]); 
monitoring, by the one or more processors, temperature and amount of water during bath filling using the sensor data (e.g., a mode select button may be pressed to cycle the display from one parameter to the next, and a pair of up-down buttons may be used to adjust the temperature, flow rate, spray setting, or volume amount-to a desired value, which has the effect of resetting the remembered state value associated with the currently operative button) (see Paragraph [0054]); 
determining, by the one or more processors, resultant bath conditions based on the monitored temperature and amount of water during bath filling (e.g., stored preset temperature and flow rate values selected by the user using the control panel) (see Paragraph [0060]);
determining, by the one or more processors, water flow parameter values based on the resultant bath conditions (e.g., receiving and processing control signals from the control panel 110 and/or from the joystick controller 120 to operate the valves 117 so that water is delivered through the nozzle 101 at a flow rate and at a temperature selected by the user) (see Paragraph [0063]); and 
storing, by the one or more processors, a pre-set bath-fill option comprising the calculated water flow parameter values, the pre-set bath fill option being arranged to be used to automatically fill the bath for future use based on the resultant bath conditions (e.g., volume mode settings, like the temperature, flow rate, and spray width settings, are "remembered" when a user presses one of the preset buttons 2-8 for an extended period and then, when that preset button is again pressed, the faucet turns on and delivers water at the temperature, flow rate and spray setting previously stored and associated with that button and, if a volume limit setting in not "OFF," the water automatically shuts off or an alarm indicating that the preset volume limit has been exceeded is issued) (see Paragraph [0024]); and
causing, by the one or more processors, filling of the bath using the calculated water flow parameter values responsive to receiving a selection of the pre-set bath fill option (e.g., responding to a capture command from said user by storing the temperature and the flow rate at which water is currently being delivered through the faucet, later accepting a restore command from said user specifying a selected one of said sets of operating parameters and, in response to the restore command, transmitting control signals to the controllable valve(s) to again deliver water through said faucet at the temperature and flow rate contained in the selected one of said operating parameters) (see Paragraph [0010]).
As to independent claim 21, Logan discloses a non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to (e.g., microprocessor 111 receives signals from sensors located at 113 which can include a temperature sensor for sensing the temperature of water flowing through the nozzle 101 and a pressure or flow rate sensor for providing a signal value from which the flow rate through the nozzle 101) (see Paragraph [0060]): 
receive, from one or more sensors arranged to sense water flow parameters, sensor data corresponding to the water flow parameters as a user fills the bath (e.g., one or more temperature sensors positioned to detect the temperature of the water flowing in the system, one or more flow meters for detecting the rate of flow, one or more valves controlled by electrical solenoids or the like to separately control flow rates for both hot and cold water, a microprocessor and clock, and an controllable spray head) (see Paragraph [0014]); 
monitor, based on the sensor data, temperature and amount of water during bath filling using the sensor data (e.g., a mode select button may be pressed to cycle the display from one parameter to the next, and a pair of up-down buttons may be used to adjust the temperature, flow rate, spray setting, or volume amount-to a desired value, which has the effect of resetting the remembered state value associated with the currently operative button) (see Paragraph [0054]); and 
calculate water flow parameter values suitable for use to fill the bath based on the resultant bath conditions based on the monitored temperature and amount of water (e.g., receiving and processing control signals from the control panel 110 and/or from the joystick controller 120 to operate the valves 117 so that water is delivered through the nozzle 101 at a flow rate and at a temperature selected by the user) (see Paragraph [0063]); 
store the calculated water flow parameter values as a pre-set bath-fill option arranged to be used to automatically fill the bath for future use based on the resultant bath conditions (e.g., volume mode settings, like the temperature, flow rate, and spray width settings, are "remembered" when a user presses one of the preset buttons 2-8 for an extended period and then, when that preset button is again pressed, the faucet turns on and delivers water at the temperature, flow rate and spray setting previously stored and associated with that button and, if a volume limit setting in not "OFF," the water automatically shuts off or an alarm indicating that the preset volume limit has been exceeded is issued) (see Paragraph [0024]); and 
cause filling of the bath using the calculated water flow parameter values responsive to receiving a selection of the pre-set bath fill option (e.g., responding to a capture command from said user by storing the temperature and the flow rate at which water is currently being delivered through the faucet, later accepting a restore command from said user specifying a selected one of said sets of operating parameters and, in response to the restore command, transmitting control signals to the controllable valve(s) to again deliver water through said faucet at the temperature and flow rate contained in the selected one of said operating parameters) (see Paragraph [0010]).
As to dependent claim 2, Logan teaches the control system of claim 1, wherein the control system is further arranged to fill the bath in accordance with the pre-set bath-fill option on demand (e.g., volume mode settings, like the temperature, flow rate, and spray width settings, are "remembered" when a user presses one of the preset buttons 2-8 for an extended period and then, when that preset button is again pressed, the faucet turns on and delivers water at the temperature, flow rate and spray setting previously stored and associated with that button and, if a volume limit setting in not "OFF," the water automatically shuts off or an alarm indicating that the preset volume limit has been exceeded is issued) (see Paragraph [0024]). 
As to dependent claim 3, Logan teaches the control system of claim 1, wherein the water flow parameter data are used to calculate the temperature and amount of water in the bath after filling (e.g., receiving and processing control signals from the control panel 110 and/or from the joystick controller 120 to operate the valves 117 so that water is delivered through the nozzle 101 at a flow rate and at a temperature selected by the user) (see Paragraph [0063]). 
As to dependent claim 4, Logan teaches the control system of claim 2, wherein calculating the water flow parameter values is performed by calculating water flow parameter values suitable for use to fill the bath to the calculated temperature and amount (e.g., receiving and processing control signals from the control panel 110 and/or from the joystick controller 120 to operate the valves 117 so that water is delivered through the nozzle 101 at a flow rate and at a temperature selected by the user) (see Paragraph [0063]). 
As to dependent claim 5, Logan teaches the control system of claim 1, wherein the water flow parameters are one or more parameters selected from the group consisting of flow rate, flow temperature, or flow duration (e.g., a mode select button may be pressed to cycle the display from one parameter to the next, and a pair of up-down buttons may be used to adjust the temperature, flow rate, spray setting, or volume amount-to a desired value, which has the effect of resetting the remembered state value associated with the currently operative button) (see Paragraph [0054]). 
As to dependent claim 6, Logan teaches the control system of claim 1, wherein a single flow rate value, a single temperature value and a single flow duration value are calculated as the pre-set bath fill option water flow parameter values, and wherein the monitored temperature and amount of water varied during filling the bath (e.g., volume mode settings, like the temperature, flow rate, and spray width settings, are "remembered" when a user presses one of the preset buttons 2-8 for an extended period and then, when that preset button is again pressed, the faucet turns on and delivers water at the temperature, flow rate and spray setting previously stored and associated with that button and, if a volume limit setting in not "OFF," the water automatically shuts off or an alarm indicating that the preset volume limit has been exceeded is issued) (see Paragraph [0024]). 
As to dependent claim 7, Logan teaches the control system of claim 1, wherein the flow parameter values are selected for efficiency of water heating (e.g., one or more temperature sensors positioned to detect the temperature of the water flowing in the system, one or more flow meters for detecting the rate of flow, one or more valves controlled by electrical solenoids or the like to separately control flow rates for both hot and cold water, a microprocessor and clock, and an controllable spray head) (see Paragraph [0014]). 
As to dependent claim 8, Logan teaches the control system of claim 1, wherein the flow parameter values are selected to account for safety settings, such as starting from full cold flow for a set period to reduce scald risk (e.g., as a safety precaution, overly-hot water could be prevented from flowing either by via software control whereby turning the faucet fails to release further dangerous levels of hot water or via force-feedback where the user would not physically be able to turn the faucet to a level that would create water that was too hot; note, that in a two-faucet setup, that is, one having a separate hot and cold water handle, the system's software can prevent overly hot water by either keeping the cold water from being turned too far down, or the hot water turned too far up) (see Paragraph [0035]). 
As to dependent claim 9, Logan teaches the control system of claim 1, wherein the amount of water is one of depth or volume of the bath (e.g., faucet control may also include a volume limit control which the user can employ to set a limit on the total volume of water that should be dispensed by the faucet each time it is turned on, with the faucet automatically turning off after the limit is reached, or issuing an alarm if the limit is exceeded) (see Paragraph [0012]). 
As to dependent claim 10, Logan teaches the control system of claim 1, wherein, if a determined amount of water in the bath is above a threshold value, a set value is used in place of the determined amount in the pre-set bath-fill option (e.g., volume mode settings, like the temperature, flow rate, and spray width settings, are "remembered" when a user presses one of the preset buttons 2-8 for an extended period and then, when that preset button is again pressed, the faucet turns on and delivers water at the temperature, flow rate and spray setting previously stored and associated with that button and, if a volume limit setting in not "OFF," the water automatically shuts off or an alarm indicating that the preset volume limit has been exceeded is issued) (see Paragraph [0024]). 
As to dependent claim 11, Logan teaches the control system of claim 1, wherein the calculation of water flow parameter values takes into account safety settings (e.g., as a safety precaution, overly-hot water could be prevented from flowing either by via software control whereby turning the faucet fails to release further dangerous levels of hot water or via force-feedback where the user would not physically be able to turn the faucet to a level that would create water that was too hot; note, that in a two-faucet setup, that is, one having a separate hot and cold water handle, the system's software can prevent overly hot water by either keeping the cold water from being turned too far down, or the hot water turned too far up) (see Paragraph [0035]). 
As to dependent claim 12, Logan teaches the control system of claim 1 wherein the determination of water flow parameter values comprises use of one or more look-up tables (e.g., volume mode settings, like the temperature, flow rate, and spray width settings, are "remembered" when a user presses one of the preset buttons 2-8 for an extended period and then, when that preset button is again pressed, the faucet turns on and delivers water at the temperature, flow rate and spray setting previously stored and associated with that button and, if a volume limit setting in not "OFF," the water automatically shuts off or an alarm indicating that the preset volume limit has been exceeded is issued) (see Paragraph [0024]). 
As to dependent claim 14, Logan teaches the controllable bathing apparatus of claim 13, wherein the bath has one or more taps and at least one of the one or more sensors are located in, on or near the one or more taps (e.g., microprocessor 111 receives signals from sensors located at 113 which can include a temperature sensor for sensing the temperature of water flowing through the nozzle 101 and a pressure or flow rate sensor for providing a signal value from which the flow rate through the nozzle 101) (see Paragraph [0060]).
As to dependent claim 15, Logan teaches the controllable bathing apparatus of claim 14, wherein all of the sensors are located in or on the one or more taps and arranged to sense water flow parameter data of the water flowing through the one or more taps (e.g., microprocessor 111 receives signals from sensors located at 113 which can include a temperature sensor for sensing the temperature of water flowing through the nozzle 101 and a pressure or flow rate sensor for providing a signal value from which the flow rate through the nozzle 101) (see Paragraph [0060]).
As to dependent claim 17, Logan teaches the computer application of claim 16, wherein the sensor data are water flow parameter data of the water flowing through one or both of: (i) one or more taps arranged to fill the bath (e.g., microprocessor-controlled water faucet) (see Paragraph [0001]); (ii) one or more valves arranged to control water flow into the bath (e.g., one or more temperature sensors positioned to detect the temperature of the water flowing in the system, one or more flow meters for detecting the rate of flow, one or more valves controlled by electrical solenoids or the like to separately control flow rates for both hot and cold water, a microprocessor and clock, and an controllable spray head) (see Paragraph [0014]). 
As to dependent claim 20, Logan teaches the method of claim 19, wherein the sensor data are water flow parameter data of the water flowing through one or both of: (i) one or more taps arranged to fill the bath (e.g., microprocessor-controlled water faucet) (see Paragraph [0001]); and (ii) one or more valves arranged to control water flow into the bath (e.g., one or more temperature sensors positioned to detect the temperature of the water flowing in the system, one or more flow meters for detecting the rate of flow, one or more valves controlled by electrical solenoids or the like to separately control flow rates for both hot and cold water, a microprocessor and clock, and an controllable spray head) (see Paragraph [0014]).
As to dependent claim 22, Logan teaches the non-transitory computer readable medium of claim 21, wherein the sensor data are water flow parameter data of the water flowing through one or both of: (i) one or more taps arranged to fill the bath (e.g., microprocessor-controlled water faucet) (see Paragraph [0001]); and (ii) one or more valves arranged to control water flow into the bath (e.g., one or more temperature sensors positioned to detect the temperature of the water flowing in the system, one or more flow meters for detecting the rate of flow, one or more valves controlled by electrical solenoids or the like to separately control flow rates for both hot and cold water, a microprocessor and clock, and an controllable spray head) (see Paragraph [0014]).

Response to Arguments
5.	Applicant’s amendments and arguments filed on August 22, 2022 have been fully considered.  The arguments are not persuasive and amendments do not overcome the original art rejection. The following are the Examiner’s observations in regard thereto.  
Applicant Argues:
Independent Claim 1: Logan does not take into account any of these features in calculating the water flow parameter values.
Examiner Responds:
Examiner is not persuaded. In addition to the office action above, in particular prior art Logan paragraph [0010] and [0024], see prior art Logan paragraph [0067] for “recalling stored parameter settings when a preset button is pressed while the water is turned off, and then delivering water to the faucet at the temperature, flow rate and nozzle settings that were associated with the pressed preset button” and paragraph [0036] for “deduce the resultant mixed temperature by knowing the volumes and temperatures of the two flows being mixed.” Under such consideration, the prior art teaches the claimed “calculating water flow parameters” “based on the monitored temperature and amount (e.g., volume) of water.”

Applicant Argues: 
Independent Claim 18: Logan is silent as to any look-up tables and therefore does not and cannot perform a look-up for the water flow parameter values in one or more look-up tables, much less performing such a look-up using the monitored temperature and amount of water during bath filling.
Examiner Responds:
Examiner is not persuaded. In addition to the office action above, see in particular prior art Logan paragraph [0024] for “volume mode settings, like the temperature, flow rate, and spray width settings, are "remembered" when a user presses one of the preset buttons 2-8 for an extended period and then, when that preset button is again pressed, the faucet turns on and delivers water at the temperature, flow rate and spray setting previously stored and associated with that button and, if a volume limit setting in not "OFF," the water automatically shuts off or an alarm indicating that the preset volume limit has been exceeded is issued.” Under such consideration, the prior art teaches the claimed look-up tables using the monitored temperature and amount of water during the bath filling.

Applicant Argues: 
Independent Claim 19: Logan does not discloses determining any resultant bath conditions.
Examiner Responds:
Examiner is not persuaded. In addition to the office action above, see prior art Logan paragraph [0036] for “deduce the resultant mixed temperature by knowing the volumes and temperatures of the two flows being mixed.” Under such consideration, the prior art teaches the claimed resultant bath conditions.

Applicant Argues:
Independent Claim 21: Logan does not discloses calculating or storing water flow parameters based on the resultant bath conditions.
Examiner Responds:
Examiner is not persuaded. In addition to the office action above, in particular prior art Logan paragraph [0010] and [0024], see prior art Logan paragraph [0067] for “recalling stored parameter settings when a preset button is pressed while the water is turned off, and then delivering water to the faucet at the temperature, flow rate and nozzle settings that were associated with the pressed preset button” and paragraph [0036] for “deduce the resultant mixed temperature by knowing the volumes and temperatures of the two flows being mixed.” Under such consideration, the prior art teaches the claimed “calculating water flow parameters” “based on the monitored temperature and amount (e.g., volume) of water.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Reeder et al. (U.S. Publication Number: 2008/0271238) teaches integrated bathroom electronic system.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tejal Gami/
Primary Patent Examiner, Art Unit 2117